DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 6-8, 11-14 are currently pending.
Claims 1, 6, and 12 have been amended.
Claims 2, 3, 5, 9, and 10 have been canceled.

Status of Rejections Pending since the Office Action of 8 November 2021
All the 112(b) rejections from the previous Office Action are withdrawn in view of Applicant’s amendment.
All the 103 rejections from the previous Office Action are maintained in view of Applicant’s amendment and argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 6 and 12,  claims 1 and 12 recite the limitation of “the thermoelectric material configured to be a matrix of the thermoelectric film” and claim 6 recite the limitation of “thermoelectric thick film comprising a thermoelectric material as a matrix”. However, the original disclosure does not provide any support for the term matrix in relation to the thermoelectric material and/or the thermoelectric thick film. Therefore, said limitations are considered to be new matter. Claim 4 is rejected for being dependent from claim 1, claims 7, 8, and 11 are rejected for being dependent from claim 6, and claims 13-14 are rejected for being dependent from claim 12.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Publication No. 2006/0118158 A1 in view of Kim et al., (Investigation on the Thermoelectric Properties of Bismuth Telluride Matrix Composites by Addition of Graphene Oxide Powders) (Document already on the record) and Park et al., (Highly Dispersible edge-selectively oxidized graphene with improved electrical performance) (Document already on the record).
Regarding claims 1 and 6, Zhang et al. teaches a thermoelectric composite material [0013-0016], corresponding to the claimed composition, for forming a thermoelectric thick film [0045] comprising one or more components such as a Bi-Te based compound [0134-0135] and a binder [0139]. Zhang teaches that the thermoelectric composite material is configured to be a matrix [0016]. The recitation of “the thermoelectric material configured to be a matrix of the thermoelectric film” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The thermoelectric composite of Zhang is in the matrix form. Zhang does not specifically teach that the thermoelectric film comprising edge-oxidized graphene oxide, wherein the edge-oxidized graphene oxide is dispersed in the thermoelectric material.
However, Kim et al. teaches a thermoelectric composition comprising graphene oxide (GO) powder processed by Hummer’s method, wherein the graphene oxide is dispersed in Bi-Sb-Te thermoelectric material (see abstract). Although, Kim teaches that the graphene oxide is formed by introducing oxygen-containing functional groups on the surface of the graphene material (see Introduction section), Kim does not explicitly teach that the graphene oxide is edge-oxidized.
Park on the other hand teaches a modified Hummer’s method to prevent oxidation of the inner parts of graphene to avoid oxidation in the basal plane and to promote edge-selective oxidation of graphene enhancing dispersion stability and the electrical conductivity of graphene oxide (See introduction section). Park teaches that the edge selective oxidation of graphene preserves π-conjunction of the basal plane of the graphene which results in better quality graphene oxide used in various applications of graphene through solution processing method (Conclusion).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the modified Hummer’s method of Park to process the graphene oxide of Kim’s composition which results in an edge-oxidized graphene oxide, because such modified Hummer’s method enhances dispersion stability and the electrical conductivity of the graphene oxide as taught by Park (see introduction). Specially, since Kim teaches that one way to improve the figure-of-merit (ZT) of a thermoelectric element is to increase the electrical conductivity of the thermoelectric composition (see Introduction section of Kim). In addition, simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, Part B).
Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the GO-dispersed Bi2Te3 composite powder of modified Kim for the Bi-Te based composite powder of Zhang [0066], because including 0.1 wt% of graphene oxide in Bi-Te based thermoelectric compound improves the figure of merit (ZT) of the thermoelectric composition as taught by Kim (See Fig.5 and page 4, Results and Discussion section).
Regarding claim 2, modified Zhang teaches that the bonding ratio of carbon atoms connected to an oxygen containing functional group is between 27.9% to 33.2% (see Fig.4a of Park) for the edge oxidized graphene oxide, overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In addition, modified Park teaches that as the oxidation time increase the carbon to oxygen atomic ratio of graphene oxide decreases (see Fig.4b of Park and the Result and Discussion Section). Note that E7006, E7012, and E7024 are edge oxidized graphene samples after 6, 12 and 24 hours of oxidation and FOG is a fully oxidized graphene oxide. Therefore, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, modified Zhang teaches that the content of the edge-oxidized graphene oxide in the composition is 0.1 wt% of Graphene oxide-BiSbTe composite (see page 4 of Kim, Result and Discussion Section), which is within the claimed range.
Regarding claim 7, Zhang teaches that the thickness of the thermoelectric film is greater than 100 µm (See [0045] of Zhang), overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, modified Zhang teaches that the edge-oxidized graphene oxide is dispersed on a surface or in an inside of the thermoelectric material (see Fig.2b and Fig.2c of Kim) forming smooth interfaces inside thermoelectric material (see corresponding text to Fig.2C in Kim under “Result and Discussion Section”), which provides a new charge movement path. Note that Zhang teaches that the thermoelectric composite is a porous matrix [0066]. Thusly, said edge-oxidized graphene oxide dispersed on a surface or in an inside of the thermoelectric material would connect the porous region formed inside the thermoelectric compound. In addition, the recitation of “to connect a porous region formed inside the thermoelectric film and provide a new charge movement path” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 9, modified Zhang teaches that the bonding ratio of carbon atoms connected to an oxygen containing functional group is between 27.9% to 33.2% (see Fig.4a of Park) for the edge oxidized graphene oxide, overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In addition, modified Park teaches that as the oxidation time increase the carbon to oxygen atomic ratio of graphene oxide decreases (see Fig.4b of Park and the Result and Discussion Section). Note that E7006, E7012, and E7024 are edge oxidized graphene samples after 6, 12 and 24 hours of oxidation and FOG is a fully oxidized graphene oxide. Therefore, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, modified Zhang teaches that the content of the edge-oxidized graphene oxide in the composition is 0.1 wt% of Graphene oxide-BiSbTe composite (see page 4 of Kim, Result and Discussion Section), which is within the claimed range.
Regarding claim 12, Zhang teaches a method for manufacturing a thermoelectric film, the method comprising manufacturing a composition [0066-0072] for forming a thermoelectric film [0045]. Zhang et al. teaches a thermoelectric composite material [0013-0016], corresponding to the claimed composition, for forming a thermoelectric thick film [0045] comprising one or more components such as a Bi-Te based compound [0134-0135] and a binder [0139]. Zhang teaches that the thermoelectric composite material is configured to be a matrix [0016]. The recitation of “the thermoelectric material configured to be a matrix of the thermoelectric film” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The thermoelectric composite of Zhang is in the matrix form. Zhang teaches manufacturing a thermoelectric film by applying the composition for forming a thermoelectric film [0045].
Zhang does not specifically teach that the thermoelectric film comprising edge-oxidized graphene oxide, wherein the edge-oxidized graphene oxide is dispersed in the thermoelectric material.
However, Kim et al. teaches a thermoelectric composition comprising graphene oxide (GO) powder processed by Hummer’s method, wherein the graphene oxide is dispersed in Bi-Sb-Te thermoelectric material (see abstract). Although, Kim teaches that the graphene oxide is formed by introducing oxygen-containing functional groups on the surface of the graphene material (see Introduction section), Kim does not explicitly teach that the graphene oxide is edge-oxidized.
Park on the other hand teaches a modified Hummer’s method to prevent oxidation of the inner parts of graphene to avoid oxidation in the basal plane and to promote edge-selective oxidation of graphene enhancing dispersion stability and the electrical conductivity of graphene oxide (See introduction section). Park teaches that the edge selective oxidation of graphene preserves π-conjunction of the basal plane of the graphene which results in better quality graphene oxide used in various applications of graphene through solution processing method (Conclusion).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the modified Hummer’s method of Park to process the graphene oxide of Kim’s composition which results in an edge-oxidized graphene oxide, because such modified Hummer’s method enhances dispersion stability and the electrical conductivity of the graphene oxide as taught by Park (see introduction). Specially, since Kim teaches that one way to improve the figure-of-merit (ZT) of a thermoelectric element is to increase the electrical conductivity of the thermoelectric composition (see Introduction section of Kim). In addition, simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, Part B).
Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the GO-dispersed Bi2Te3 composite powder of modified Kim for the Bi-Te based composite powder of Zhang [0066], because including 0.1 wt% of graphene oxide in Bi-Te based thermoelectric compound improves the figure of merit (ZT) of the thermoelectric composition as taught by Kim (See Fig.5 and page 4, Results and Discussion section).
Regarding claim 13, modified Zhang teaches  a cooling or heating device comprising the thermoelectric film of claim 6 suitable to be used in a vehicle ([0143] of Zhang). The recitation of “for internal combustion engine vehicles, hybrid vehicles and electric vehicles” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The cooling/heating device using the thermoelectric film of modified Zhang is capable to be used as a heating/cooling device for internal combustion engine vehicles, hybrid vehicles and electric vehicles.
Regarding claim 14, modified Zhang teaches an electronic material applied to an infrared sensor which comprises the thermoelectric film of claim 6 (see [0144] of Zhang).

Response to Arguments
Applicant's arguments filed on 12/30/2021 have been fully considered but they are not persuasive.
Applicant argues regarding modifying Zhang in view of Kim that in the bulk type thermoelectric material of Zhang, the thermoelectric material such as Bi2Te3 is not the matrix but is the nanostructure dispersed in the matrix of porous silica. Accordingly, those skilled in the art would not have modified the bulk type thermoelectric material of Zhang by introducing GO of Kim to arrive at the claimed invention, because the thermoelectric material forms the matrix in Kim but the thermoelectric material is the nanostructure dispersed in the matrix of the porous silica in Zhang. In other words, if the bulk type thermoelectric material of Zhang is modified by the teaching of Kim, GO will replace the thermoelectric material dispersed in the matrix of the porous silica, therefore the modified material will not be a thermoelectric material anymore (see page 7 of Remarks).
The Examiner respectfully disagrees. The Examiner wishes to point out that the thermoelectric material of Zhang comprises a first component such as Bi-Te based compound and a second component such as a dielectric material [0011]. Zhang further teaches that the thermoelectric material may include third, fourth or additional components to improve mechanical properties, reduce thermal conductivity, increase electrical conductivity or for any other purposes [0013]. Therefore, a person having ordinary skill in the art would have found it obvious to include 0.1 wt% of graphene oxide in the Bi-Te based thermoelectric compound of Zhang to improve the figure of merit (ZT) of the thermoelectric composition as taught by Kim (See Fig.5 and page 4, Results and Discussion section). Thusly, the modification does not replace the Bi-Te compound for the GO of Kim, but GO is added to the thermoelectric compound of Zhang as Zhang’s composition allows additional components to be added to its composition. Moreover, the thermoelectric material of Zhang is in the matrix form [0016]. The Examiner wishes to point out, that the combination of the dielectric material and Bi-Te based material correspond to the claimed “thermoelectric material” which together are in a matrix form. 
In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues that Park merely teaches EOG but does not teach the thermoelectric material forming the matrix of the thermoelectric film. Although EOG of Park may have superior electric conductivity compared to GO, there is no teach or suggestion whether the same effect would be exhibited or not when the EOG is dispersed in the thermoelectric material matrix. Further, although the electric conductivity may be enhanced, reducing the thermal conductivity is not anticipated (see Page 7 of Remarks). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Park has been relied upon to teach a method of manufacturing GO which promotes edge-selective oxidation of graphene enhancing dispersion stability and the electrical conductivity of graphene oxide (See introduction section). Park teaches that the edge selective oxidation of graphene preserves π-conjunction of the basal plane of the graphene which results in better quality graphene oxide used in various applications of graphene through solution processing method (Conclusion). It would have been obvious to a person having ordinary skill in the art at the time of invention to select the modified Hummer’s method of Park to process the graphene oxide of Kim’s composition which results in an edge-oxidized graphene oxide, because such modified Hummer’s method enhances dispersion stability and the electrical conductivity of the graphene oxide as taught by Park (see introduction). Specially, since Kim teaches that one way to improve the figure-of-merit (ZT) of a thermoelectric element is to increase the electrical conductivity of the thermoelectric composition (see Introduction section of Kim). In addition, simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, Part B).
 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726